The Code declares: "The registration and record of conditional bills of sale shall be governed in all respects by the laws relating to the registration of mortgages on personal property, except that they must be recorded within 30 days from their date." § 67-1403. "A mortgage recorded in an improper office, or without due attestation or probate, or so defectively recorded as not to give notice to a prudent inquirer, shall not be held notice to subsequent bona fide purchasers or holders of younger liens. A mere formal mistake in the record shall not vitiate it." § 67-111. "Deeds, mortgages, and liens of all kinds, which are required by law to be recorded in the office of the clerk of the superior court, shall, as against the interests of third parties acting in good faith and without notice, who may have acquired a transfer or lien binding the same property, take effect only from the time they are filed for record in the clerk's office. The said clerk shall keep a docket for such filing, showing the day and hour thereof, which docket shall be open for examination and inspection as other records of his office." § 67-2501. The filing or *Page 479 
recording of the retention-title contract in the name of "R. J. Ennis" when it was signed by L. J. Ennis was such a defective filing or record as would not amount to notice to bona fide purchasers or holders of younger liens. Under the facts of this case, the lien of the distress warrant, though younger than the retention-title contract, took priority over the latter. Therefore the judge of the superior court erred in sustaining the certiorari.